Exhibit 10.74

SUMMARY OF ANNUAL CASH INCENTIVE BONUS AWARDS,

LONG-TERM PERFORMANCE AWARDS, STOCK OPTIONS AND RESTRICTED COMMON

SHARES GRANTED IN FISCAL 2018 FOR NAMED EXECUTIVE OFFICERS

OF WORTHINGTON INDUSTRIES, INC.

Annual Cash Incentive Bonus Awards Granted In Fiscal 2018

The following table sets forth the annual cash incentive bonus awards granted to
the following executive officers of Worthington Industries, Inc. (the
‘Registrant”) who either are named executive officers of the Registrant for
purposes of the disclosure included in the Registrant’s Proxy Statement for the
2016 Annual Meeting of Shareholders held on September 29, 2016 and/or will be
named executive officers of the Registrant for purposes of the disclosure to be
included in the Registrant’s Proxy Statement for the 2017 Annual Meeting of
Shareholders to be held on September 27, 2017, which grants were made under the
Worthington Industries, Inc. Annual Incentive Plan for Executives for the
twelve-month performance period ending May 31, 2018:

Annual Cash Incentive Bonus Awards Granted for Fiscal 2018

 

Name

   Annual Cash Incentive Bonus Awards for Twelve-Month
Performance  Period Ending May 31, 2018 (1)         Threshold ($)     
Target ($)      Maximum ($)  

John P. McConnell

     456,187        912,374        1,824,748  

B. Andrew Rose

     297,104        594,207        1,188,414  

Mark A. Russell

     360,500        721,000        1,442,000  

Geoffrey G. Gilmore

     252,000        504,000        1,008,000  

Virgil L. Winland

     231,750        463,500        927,000  

John G. Lamprinakos

     187,500        375,000        750,000  

 

(1)

Payouts which can be earned under these annual cash incentive bonus awards are
generally tied to achieving specified levels (threshold, target and maximum) of
corporate economic value added (“EVA”) and earnings per share (“EPS”) for the
twelve-month performance period with each performance measure carrying a 50%
weighting. For Mr. Gilmore, a Pressure Cylinders business unit executive, the
corporate EPS measure carries a 20% weighting, the applicable Pressure Cylinders
operating income (“EOI”) carries a 30% weighting, and the Pressure Cylinders EVA
carries a 50% weighting. For Mr. Lamprinakos, a Steel Processing business unit
executive, the corporate EPS measure carries a 20% weighting, the applicable
Steel Processing EOI carries a 30% weighting and the Steel Processing EVA
carries a 50% weighting. For all calculations, restructuring charges and
non-recurring items are excluded and EPS and the Steel Processing business unit
and Pressure Cylinders business unit EOI results are to be adjusted to eliminate
the impact of FIFO gains and losses. If the performance level falls between
threshold and target or between target and maximum, the award is linearly
prorated. If threshold levels are not reached for any performance measure, no
annual cash incentive bonus will be paid. Annual cash incentive bonus award
payouts earned will be made within a reasonable time following the end of the
performance period. In the event of a change in control of the Company (followed
by actual or constructive termination of an NEO’s employment during the
performance period), the annual cash incentive bonus award would be considered
to be earned at “target” and payable as of the date of termination of
employment.



--------------------------------------------------------------------------------

Long-Term Performance Awards, Option Awards and Restricted Common Share Awards
Granted in Fiscal 2018

The following table sets forth the long-term performance awards (consisting of
long-term cash performance awards and long-term performance share awards) for
the three-fiscal-year period ending May 31, 2020 and the option awards and
restricted common share awards granted to the NEOs in the fiscal year ending
May 31, 2018 (“Fiscal 2018”).

Long-Term Performance Awards, Option Awards and Restricted Common Share Awards
Granted in Fiscal 2018

 

Name

  Long-Term Cash  Performance Awards for Three-
Fiscal-Year Period Ending May 31, 2020 (1)     Long-Term Performance 
Share Awards for Three-Fiscal-
Year Period Ending May 31, 2020 (1)     Option
Awards:
Number of
Common
Shares
Underlying
Options
(2)     Exercise or
Base Price of
Option
Awards
($/Share) (2)     Restricted
Common
Share
Awards     Threshold
($)     Target
($)     Maximum
($)     Threshold
(# of
Common Shares)     Target
(# of
Common Shares)     Maximum
(# of
Common Shares)        

John P. McConnell

    500,000       1,000,000       2,000,000       6,000       12,000      
24,000       22,000     $ 47.76       20,000 (3) 

B. Andrew Rose

    300,000       600,000       1,200,000       3,250       6,500       13,000  
    11,500     $ 47.76       10,000 (3) 

Mark A. Russell

    300,000       600,000       1,200,000       3,250       6,500       13,000  
    11,500     $ 47.76       10,000 (3) 

Geoffrey G. Gilmore

    165,000       330,000       660,000       2,200       4,400       8,800    
  6,400     $ 47.76      




6,500


25,000

(3) 


(4) 

Virgil L. Winland

    115,000       230,000       460,000       1,100       2,200       4,400    
  3,000     $ 47.76       3,300 (3) 

John G. Lamprinakos

    137,500       275,000       550,000       1,850       3,700       7,400    
  4,800     $ 47.76       5,100 (3) 

 

(1)

These columns show the potential payouts under the long-term cash performance
awards and the long-term performance share awards granted to the NEOs under the
Worthington Industries, Inc. Amended and Restated 1997 Long-Term Incentive Plan
(as amended, the “1997 LTIP”) for the three-fiscal-year performance period from
June 1, 2017 to May 31, 2020. Payouts of long-term cash performance awards and
long-term performance share awards for corporate executives are tied to
achieving specified levels (threshold, target and maximum) of cumulative
corporate EVA for the three-fiscal-year performance period and EPS growth over
that performance period, with each performance measure carrying a 50% weighting.
For Mr. Gilmore, a Pressure Cylinders business unit executive, the cumulative
corporate EVA and EPS growth measures together carry a 50% weighting, and the
Pressure Cylinders business unit EOI targets are weighted 50%. For
Mr. Lamprinakos, a Steel Processing business unit executive, the cumulative
corporate EVA and EPS growth measures together carry a 50% weighting, and the
Steel Processing business unit, and Pressure Cylinders business unit, EOI
targets are weighted 50%. In all calculations, restructuring charges and
non-recurring items are excluded, and EPS and Steel Processing business unit EOI
results are to be adjusted to eliminate the impact of FIFO gains or losses. No
awards are paid or distributed if none of the three-fiscal-year threshold
financial measures are met. If the performance levels fall between threshold and
target or between target and maximum, the award is linearly prorated.

(2)

Effective June 29, 2017, under the Worthington Industries, Inc. 2010 Stock
Option Plan, the NEOs were granted non-qualified stock options with respect to
the number of common shares shown, with an exercise price equal to $47.76, the
fair market value of the underlying common shares on the date of grant. The
options become exercisable over three years in increments of one-third per year
on each anniversary of their grant date.

(3)

These annual time-vested restricted common share awards were granted effective
June 29, 2017 under the 1997 LTIP and will generally cliff vest on the third
anniversary of the grant date.

(4)

This time-vested restricted common share award was granted effective June 29,
2017 under the 1997 LTIP and will cliff vest on the fourth anniversary of the
grant date.